DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with regards to the rejection of claims 1 and 18 have been considered but are not persuasive.
In regards to claims 1 and 18, the Applicant argues that ‘Claim 1 has been clarified to recite that the at least one radial bearing includes opposing sliding surfaces. Support for this amendment may be found in at least paragraph 0013 of the present specification.  In contrast, Eppink et al only teaches "each housing a bearing 58 which is also disposed in a spherical notch 62 in the surface 48 of knuckle ball 32."’ and that “…the bearing 58 does not include opposing sliding surfaces.”’.
The Examiner respectfully disagrees. The Applicant’s disclosure, specifically paragraph [0013] of the specification, discloses that “Examples of bearing assembly 100 include a friction sic] in this context may include ball bearings or roller bearings.”.
Eppink’s ball bearing 58 (radial bearing) is disposed between the knuckle ball 32 and knuckle ball housing 36 on opposing sides of the ball bearing 58 (Figure 3A) which allows the knuckle ball 32 to fully rotate within convex surface 46 of knuckle ball housing 36 when thrust and load is applied (pp[0065]). Therefore, the ball bearing 58 includes opposing sliding surfaces as it rolls between the knuckle ball 32 and knuckle ball housing 36.
Due to at least the above reasons, the rejection to claims 1 and 18 will be maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-7, 9, 18, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Eppink et al. (U.S. Publication No. 20050098350) in view of Kirkhope (U.S. Publication No. 20120285748).
In regards to claim 1, Eppink teaches an apparatus (Fig. 3a) for use in a wellbore in a subterranean formation, comprising: 
- a drill string section (28);
 - a drive shaft (80) disposed in the drill string section (28); 
- a bearing assembly (56 and 58) connected to the drive shaft (80), the bearing assembly including at least one radial bearing (58); and
 - an alignment assembly (32 and 36) connecting the bearing assembly (56 and 58, 62) to the drill string section (28; the threads on member 36 and the threads on member 32 allow the device to be assembled together, which holds bearings 58 in place), the alignment assembly having a first alignment member (32) and a second alignment member (36) slidingly engaging one another to allow at least a portion of the drive shaft to tilt relative to the drill string section (pp[0069] - An expandable ring 97 connects angle cam 80 with knuckle ball 32 causing angle cam 80 to be an extension of the knuckle ball 32. The angle cam 80 pivots and rotates with the lower housing 28 and thus with bearing pack 16 and bit 12. Pp[0070] - the knuckle ball 32 pivots within housing 36 and cage 60 to change the direction of drilling.), wherein a portion of the at least one radial bearing (58, 62 in combination) is disposed on one of the first alignment member (pp[0065], Fig. 3a - bearing 58 which is also disposed in a spherical notch 62 in the surface 48 of knuckle ball 32 (first alignment member)) and the second alignment (58 also contacts inner surface of 36 (second alignment member) as well as its disposed between 32 and 36.), wherein the at least one radial bearing (58, 62 in combination) includes opposing sliding surfaces (pp[0065]- the ball bearing 58 disposed within a notch 62 in the surface 48 of knuckle ball 32 and includes opposing sliding surfaces as it rolls between the knuckle ball 32 and knuckle ball housing 36. Furthermore, the notches rotate relative to each other and could be considered “sliding surfaces” as they rotate past each other. Note that the Applicant’s disclosure, specifically paragraph [0013] of the specification, discloses that “Examples of bearing assembly 100 include a friction bearing, such as… a rolling-element bearing such as a ball bearing or a roller bearing. In general, those skilled in the art will appreciate that in cases sliding surfaces as presented below may be replaced by ball bearings or roller bearings.”.).
	However, Eppink does not explicitly that the bearing assembly comprises at least one axial bearing.
Kirkhope teaches the bearing assembly (62, 64, 66) comprises at least one axial bearing (62 and 64).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify Eppink with the thrust bearings of Kirkhope to protect the downhole apparatus from axial loads.

In regards to claim 3, the combination of Eppink and Kirkwood teaches the apparatus of claim 1.
(80) has a first longitudinal axis (72) and the bearing assembly (58) allows for rotation of the drive shaft about the first longitudinal axis (pp[0069] - The angle cam 80 pivots and rotates with the lower housing 28 and thus with bearing pack 16 and bit 12) and the alignment assembly allows for a tilt of the drive shaft about an axis perpendicular to the first longitudinal axis (pp[0069] - An expandable ring 97 connects angle cam 80 with knuckle ball 32 causing angle cam 80 to be an extension of the knuckle ball 32. The angle cam 80 pivots and rotates with the lower housing 28 and thus with bearing pack 16 and bit 12.).  
In regards to claim 4, the combination of Eppink and Kirkwood teaches the apparatus of claim 1.
Eppink further teaches wherein the first alignment member (32) having a first surface (48) and the second alignment member (36) having a second surface (46) in contact with the first surface (48).  

In regards to claim 5, the combination of Eppink and Kirkwood teaches the apparatus of claim 4.
Eppink further teaches wherein at least one of a portion of the first surface (48) and a portion of the second surface (46) are defined by a first sphere (48 and 46 are spherical surfaces; Fig. 3a).  

In regards to claim 6, the combination of Eppink and Kirkwood teaches the apparatus of claim 5.
(as shown below in the annotated version of Fig.3a).  

    PNG
    media_image1.png
    466
    661
    media_image1.png
    Greyscale

					Figure 3a (annotated)
In regards to claim 7,  the combination of Eppink and Kirkwood teaches the apparatus of claim 6, wherein the drive shaft has a first longitudinal axis, wherein the second alignment member and the third alignment member are connected by a first connection element that limits the rotation between the second and third alignment member about the first longitudinal axis or are one integral part; or wherein the first alignment member and the fourth alignment member are connected by a second connection element that limits the rotation between the first and fourth alignment member about the first longitudinal axis or are one integral part (as shown below in the annotated version of Fig.3a).

    PNG
    media_image1.png
    466
    661
    media_image1.png
    Greyscale

Figure 3a (annotated)

In regards to claim 9, the combination of Eppink and Kirkwood teaches the apparatus of claim 6.
Eppink further teaches wherein at least one of a portion of the third surface and a portion of the fourth surface are defined by a second sphere (As shown below),wherein the first sphere and the second sphere have a common center point (100).

    PNG
    media_image2.png
    376
    678
    media_image2.png
    Greyscale

Figure 3a (annotated)

In regards to claim 18, Eppink teaches a method for performing an operation in a wellbore in a subterranean formation, comprising: 
- positioning a drive shaft (80) in a drill string section (28); 
- connecting a bearing assembly (56 and 58, 62) to the drive shaft (80) using an alignment assembly (32 and 36; pp[0069] - An expandable ring 97 connects angle cam 80 with knuckle ball 32 causing angle cam 80 to be an extension of the knuckle ball 32, which in turn connects the bearing 58 to drive shaft 80 via the ring 97.), the bearing assembly including at least one radial bearing (58, 62 in combination), the alignment assembly having a first alignment member (32) and a second alignment member (36); and
 - allowing at least a portion of the drive shaft to tilt relative to the drill string section using the alignment assembly by having the first alignment member and the second alignment member slidingly engage one another (pp[0069] - An expandable ring 97 connects angle cam 80 with knuckle ball 32 causing angle cam 80 to be an extension of the knuckle ball 32. The angle cam 80 pivots and rotates with the lower housing 28 and thus with bearing pack 16 and bit 12. Pp[0070] - the knuckle ball 32 pivots within housing 36 and cage 60 to change the direction of drilling.)., wherein a portion of the at least one radial bearing is disposed on one of the first alignment member (pp[0065], Fig. 3a - bearing 58 which is also disposed in a spherical notch 62 in the surface 48 of knuckle ball 32 (first alignment member)) and the second alignment member (58 also contacts inner surface of 36  (second alignment member) as its disposed between 32 and 36.),  wherein the at least one radial bearing (58, 62 in combination) includes opposing sliding surfaces (pp[0065]- the ball bearing 58 disposed within a notch 62 in the surface 48 of knuckle ball 32 and includes opposing sliding surfaces as it rolls between the knuckle ball 32 and knuckle ball housing 36. Furthermore, the notches rotate relative to each other and could be considered “sliding surfaces” as they rotate past each other. Note that the Applicant’s disclosure, specifically paragraph [0013] of the specification, discloses that “Examples of bearing assembly 100 include a friction bearing, such as… a rolling-element bearing such as a ball bearing or a roller bearing. In general, those skilled in the art will appreciate that in cases sliding surfaces as presented below may be replaced by ball bearings or roller bearings.”.).

However, Eppink does not explicitly teach that the bearing assembly comprises at least one axial bearing.
Kirkhope teaches the bearing assembly (62, 64, 66) comprises at least one axial bearing (62 and 64).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-
In regards to claim 23, the combination of Eppink and Kirkwood teaches the apparatus of claim 1, wherein the opposing sliding surfaces are configured to prevent movement of the drive shaft (80) relative to the drill string section (28) in a direction perpendicular to a selected rotation axis (72) while allowing rotation of the drive shaft (28) relative to the drill string section about the selected rotation axis (This is an implicit function of ball bearing 58 which takes perpendicular loads and allows rotational movement (pp[0065]). Furthermore, an expandable ring 97 connects angle cam 80 with knuckle ball 32 causing angle cam 80 to be an extension of the knuckle ball 32 and the angle cam 80 pivots and rotates with the lower housing 28 and thus with bearing pack 16 and bit 12.).
In regards to claim 24, the combination of Eppink and Kirkwood teaches the method of claim 18, further comprising configuring the opposing sliding surfaces to prevent movement of the drive shaft  (80) relative to the drill string section (28) in a direction perpendicular to a selected rotation axis (72) while allowing rotation of the drive shaft (28) relative to the drill string section about the selected rotation axis (This is an implicit function of ball bearing 58 which takes perpendicular loads and allows rotational movement (pp[0065]). Furthermore, an expandable ring 97 connects angle cam 80 with knuckle ball 32 causing angle cam 80 to be an extension of the knuckle ball 32 and the angle cam 80 pivots and rotates with the lower housing 28 and thus with bearing pack 16 and bit 12.).

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Eppink et al. (U.S. Publication No. 20050098350) in view of Kirkhope (U.S. Publication No. 20120285748) and in further view of Sugiura et al. (U.S. publication No. 20140209389).
In regards to claim 2, the combination of Eppink and Kirkhope teaches the apparatus of claim 1.
The combination of Eppink and Kirkhope is silent regarding wherein the axial bearing and the radial bearing tilt with the drive shaft through the same angle.
  Sugiura wherein the axial bearing and the radial bearing tilt with the drive shaft through the same angle (pp[0025] - the pivot structures 142, 144 may comprise self -aligning roller thrust bearings; Wingquist bearings, which are self -aligning ball bearings (radial) which will allow the pivot structures to align with the shaft 110.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the combination of  Eppink and Kirkhope with the bearings of Sugiura to allow the bearings to maintain alignment with the derive shaft. 

In regards to claim 8, the combination of Eppink and Kirkhope teaches the apparatus of claim 6.
the combination of Eppink and Kirkhope is silent regarding wherein the at least one of the axial bearing and the radial bearing tilt with the drive shaft through the same angle.  
Sugiura teaches wherein the at least one of the axial bearing and the radial bearing tilt with the drive shaft through the same angle (pp[0025] - the pivot structures 142, 144 may comprise self -aligning roller thrust bearings; Wingquist bearings, which are self -aligning ball bearings (radial) which will allow the pivot structures to align with the shaft 110.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the combination of  Eppink and Kirkhope with the bearings of Sugiura to allow the bearings to maintain alignment with the derive shaft. 
	

Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eppink et al. (U.S. Publication No. 20050098350) in view of Kirkhope (U.S. Publication No. 20120285748) and in further view of Ritchie et al. (U.S. Publication No. 20160312535).
In regards to claim 15, the combination of Eppink and Kirkhope teaches the apparatus of claim 1.
Eppink further teaches a longitudinal axis (72).
The combination of Eppink and Kirkhope is silent regarding wherein the drive shaft has a first longitudinal axis, wherein the drill string section has a second longitudinal axis, and further comprising: at least one eccentricity member associated with the bearing assembly, the at least one eccentricity member tilting the first longitudinal axis relative to the second longitudinal axis a predetermined amount.  
Ritchie discloses wherein the drive shaft (205; Fig. 4a) has a first longitudinal axis (beta), wherein the drill string section (201, 203) has a second longitudinal axis (alpha), and further comprising: at least one eccentricity member (207, 211a,b, 213) associated with the bearing assembly (200), the at least one eccentricity member tilting the first longitudinal axis (pp[0038]- Inner housing 205 may be coupled to bearings 211a, b.. In order to align or clock the bend of bent outer housing 201 (alpha) with the build angle of inner housing 205 (beta), timing spacer 213 may be positioned between bent outer housing 201 and inner housing 205 in threaded coupler 209.).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the combination of Eppink and Kirkwood with the offset bearing element (eccentricity member) of Ritchie to further accommodate the steering assembly in guiding the drilling bit at the desired direction.

In regards to claim 16, the combination of Eppink, Kirkwood and Ritchie teaches the apparatus of claim 15.
Ritchie further discloses wherein the at least one eccentricity member is adjustable (pp[0037], [0038], Fig. 4a –Bent portion 203 may be fixed or adjustable which is done via 207, 211a,b, 213, and will in turn change the angles alpha and beta relative to gamma).  

In regards to claim 17, the combination of Eppink, Kirkwood and Ritchie teaches the apparatus of claim 15.
Ritchie further teaches wherein the at least one eccentricity member includes a first (211a,b and 207) and a second eccentricity member (213), the first and the second eccentricity members being movable relative to one another and tilting the second longitudinal axis (alpha) between a first value and a second value relative to the first longitudinal axis (pp[0037], [0038], Fig. 4a –Bent portion 203 may be fixed or adjustable which is done via 207, 211a,b, 213, and will in turn change the angles alpha and beta relative to gamma between a first value and a second value.).  

In regards to claim 19, the combination of Eppink and Kirkwood teaches the method of claim 18.
Eppink further teaches a longitudinal axis (72).
The combination of Eppink and Kirkhope is silent regarding wherein the drive shaft has a first longitudinal axis, and the drill string section has a second longitudinal axis, and further comprising: tilting the second longitudinal axis relative to the first longitudinal axis a predetermined amount using at least one eccentricity member.  
Ritchie teaches wherein the drive shaft (205; Fig. 4a) has a first longitudinal axis (beta), and the drill string section (201, 203) has a second longitudinal axis (alpha), and further comprising: tilting the second longitudinal axis relative to the first longitudinal axis a predetermined amount using at least one eccentricity member (pp[0038]- Inner housing 205 may be coupled to bearings 211a, b. In order to align or clock the bend of bent outer housing 201 (alpha) with the build angle of inner housing 205 (beta), timing spacer 213 may be positioned between bent outer housing 201 and inner housing 205 in threaded coupler 209.).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the combination of Eppink and Kirkwood with the offset bearing element .

Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199.  The examiner can normally be reached on Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676